DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 1-20 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted 2/23/2020 and 7/14/2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the front layer” and “the back layer.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution the Examiner interprets the limitations to be –the first layer—and –the second layer—recited in claim 1. 
Claims 3-5 are rejected due to their dependency on rejected claim 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 10, 12, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon (US 2019/0000664).
Regarding claim 1, McMahon teaches an eye mask for treating an ocular condition ([0001] This invention relates to dry eye compresses; and more particularly, to a dry eye compress with a heat reflective cover), comprising: 
a fabric having a first layer and a second layer opposite the first layer ([0022] The cover 200 may be formed from two sheets, each of which forming one of a front and a back surface of the cover); and 
a heat diffusing fill material enclosed between the first and the second layers ([0024] conventional moisture therapy compress 100 which includes zeolite granules is configured to be received by opening 201), 
wherein the first layer and the second layer are stitched together substantially along their edges ([0022] wherein the two sheets are sewn together along a portion of the periphery thereof to form a seam 204 or capping ), and 
wherein the fill material is configured to deliver a moist heat to an ocular surface (Claim 1 the hydrophilic zeolite fill granules are microwave compatible and substantially retain said at least one antimicrobial metal material therein upon multiple exposures to microwave irradiation, but allow repeated absorption and dissipation of moisture to and from the hydrophilic zeolite fill granules).
Regarding claim 2, McMahon teaches the limitations of claim 1 and wherein one or more rows of stitch points define at least three substantially distinct sections in the front layer and the back layer (left eye portion (1), and right eye portion (2), and the notch area (3)).
Regarding claim 6, McMahon teaches the limitations of claim 1 and wherein the fill material comprises a thermally conductive material (Claim 1 wherein the hydrophilic zeolite fill granules are microwave compatible and substantially retain said at least one antimicrobial metal material therein upon multiple exposures to microwave irradiation).
Regarding claim 8, McMahon teaches the limitations of claim 1 and wherein the eye mask is configured to treat dry eyes ([0015] The system for moisture therapy can be used to treat dry eye syndrome (DES), meibomian gland dysfunction (MGD), temporomandibular joint disorders (TMJ), sinus pressure, tension, stress, conjunctivitis, sty, and other similar discomforts).
Regarding claim 10, McMahon teaches an eye mask for treating an ocular condition ([0001] This invention relates to dry eye compresses; and more particularly, to a dry eye compress with a heat reflective cover), comprising:
 (A) a cover, the cover having a fabric comprising: a first layer; 
a second layer, wherein the first layer and the second layer are stitched together substantially along their edges ([0022] The cover 200 may be formed from two sheets, each of which forming one of a front and a back surface of the cover, wherein the two sheets are sewn together along a portion of the periphery thereof to form a seam 204 or capping); and 
a pocket formed between the first layer and the second layer (opening 201); and 
(B) an insert, wherein the insert is configured for placement within the pocket ([0025] The cover includes a first opening 201 extending along an upper edge of the cover, the first opening is configured to receive a compress therein), wherein the insert comprises a heat diffusing fill material, and wherein the fill material is configured to deliver a moist heat to an ocular surface ([0024] conventional moisture therapy compress 100 which includes zeolite granules…Claim 1 the hydrophilic zeolite fill granules are microwave compatible and substantially retain said at least one antimicrobial metal material therein upon multiple exposures to microwave irradiation, but allow repeated absorption and dissipation of moisture to and from the hydrophilic zeolite fill granules).
Regarding claim 12, McMahon teaches the limitations of claim 10 and wherein the fill material comprises a thermally conductive material (Claim 1 wherein the hydrophilic zeolite fill granules are microwave compatible and substantially retain said at least one antimicrobial metal material therein upon multiple exposures to microwave irradiation).
Regarding claim 13, McMahon teaches the limitations of claim 10 and wherein the insert is removable (Fig. 2), and further wherein the insert is configured to be heated in a microwave (Claim 1).
Regarding claim 14, McMahon teaches the limitations of claim 10 and wherein the cover is configured to be hand- or machine-washed ([Abstract] The therapeutically adaptive cover communicates hot or cold moisture therapy while isolating the compress from the treatment site, allowing for re-use of the compress by way of replacing the cover, or washing the cover prior to subsequent use for maintaining optimum sterility and cleanliness.
Claim(s) 1-8, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruder (2014/0330222).
Regarding claim 1, Bruder teaches an eye mask for treating an ocular condition ([Abstract] An article for therapy and treatment of at least one eye. [0002] The present invention relates in general to moist-heat therapy wound dressings and compresses), comprising: 
a fabric having a first layer and a second layer opposite the first layer (Figs. 1 and 5 [0024] a lower shell 102 and a flexible upper backing 104 which are joined or otherwise fastened to one another to form a series of enclosures 106 there between); and 
a heat diffusing fill material enclosed between the first and the second layers ([0024] a plurality of fill granules 108 placed therein), 
wherein the first layer and the second layer are stitched together substantially along their edges ([0024]), and 
wherein the fill material is configured to deliver a moist heat to an ocular surface ([0026] the dressing or compress 500 is adapted for use as an eye compress for application of moist heat therapy to a subject's eyes with enclosures 502 for containing the fill granules).
Regarding claim 2, Bruder teaches the limitations of claim 1 and wherein one or more rows of stitch points define at least three substantially distinct sections in the front layer and the back layer (the lower and upper shells form the enclosures. Fig. 5 illustrates various enclosures that are distinct see annotated Fig. 5 below).

    PNG
    media_image1.png
    324
    616
    media_image1.png
    Greyscale

Regarding claim 3, Bruder teaches the limitations of claim 2 and wherein a first section is located substantially along a horizontal axis (see annotated Fig. 5 above).
Regarding claim 4, Bruder teaches the limitations of claim 3 and wherein the first section is substantially segregated from a second section and a third section by one or more rows of stitch points (see annotated Fig. 5 above).
Regarding claim 5, Bruder teaches the limitations of claim 4 and wherein the fill material enclosed in the first section is substantially isolated from the fill material enclosed in the second section and the third section (see annotated Fig. 5 above). 
Regarding claim 6, Bruder teaches the limitations of claim 1 and wherein the fill material comprises a thermally conductive material ([0038] a granular fill material such as a hydrophilic zeolite or molecular sieve material, with at least one metallic antimicrobial agent).
Regarding claim 7, Bruder teaches the limitations of claim 1 and wherein the fill material comprises a plurality of silica beads ([0039] Example anti-microbial metal(s) include adsorbent technologies employing beads of activated alumina, silica gel, bentonite and molecular sieves, with or without metals).
Regarding claim 8, Bruder teaches the limitations of claim 1 and wherein the eye mask is configured to treat dry eyes ([0026] treatment of dry-eye or other eye conditions).
Regarding claim 15, Bruder teaches a kit for providing heat therapy for the eyes ([0020][0026]) comprising: 
(a) an eye mask according to Claim 1 (see claim rejection 1); and 
(b) one or more eyelid wipes, wherein the eyelid wipe is impregnated with an eyelid cleanser ([0020] Fig. 6 moist heat therapy compress of either Fig. 1 or 5 in use with an antibacterial wipe placed on the eye [0026] The example pad or wipe 604 can have a construction that is impregnated with antibacterial medication). 
Regarding claim 19, Bruder teaches a method for treating dry eyes ([0026] treatment of dry-eye or other eye conditions), comprising:
(a) providing an eye mask according to Claim 1 (see claim rejection 1 in view of Bruder); 
(b) heating the mask in a microwave oven for a predetermined time period (the granules within the enclosures are exposed to fluid and microwave irradiation [0037]); and
 (c) placing the heated mask over a user's eyes ([0026] the dressing or compress 500 is adapted for use as an eye compress for application of moist heat therapy to a subject's eyes with enclosures 502 for containing the fill granules and securing ties 504 for attachment around a patient's head, such as for treatment of dry-eye or other eye conditions; for moist heat therapy to a subject's sinus or nasal areas).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (2014/0330222) in view of Sanker (2011/0208279). 
Regarding claim 9, Bruder teaches the limitations of claim 1 and further comprising an adjustable strap component, wherein the strap component comprises:
 a first strap member interposed between the first layer and the second layer along a first side of the mask (first tie 504); and 
a second strap member interposed between the first layer and the second layer along a second side of the mask (second tie 504).
Bruder does not teach wherein each strap member includes one or more fastening elements. 
However, Sanker teaches a device within the same field of invention (eye thermal therapy) wherein each strap member includes a fastening element (elastic straps 11, and 12 includes left and right Velcro attachment respectively [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a fastening element for each strap since Velcro attachments are well known and widely used fasteners in the art and provide for strap adjustment. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US 2019/0000664) in view of Cargill (2005/0118383). 
Regarding claim 11, McMahon teaches the limitations of claim 10 as previously rejected above. McMahon does not teach wherein the fill material is arranged in a cross-hatch pattern.
However, Cargill teaches a device within the same field of invention (thermal therapy) wherein the device with the fill material includes quilting stitches 47 and quilting pockets 48 [0045].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cross hatch pattern since Cargill provides such stitching patterns are well known and widely used in the art to hold thermal fillers in place [0016]. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (2014/0330222) in view of Adkins (8,202,853). 
Regarding claim 16, Bruder teaches the limitations of claim 15 as previously rejected. Bruder does not teach wherein the eyelid cleanser includes a composition having polyhexamethylene biguanide.
However, Adkins teaches a device within the same field of invention (eyelid treatment kit) wherein the eyelid cleanser includes polyhexamethylene biguanide (claim 21 the anti-bacterial eyelid preparation comprising polyhexamethylene biguanide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed cleanser composition to provide anti-bacterial properties, and proper cleansing of the eyelids to prevent recurring infections  [Abstract]. 
Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US 2019/0000664) in view of Bruder (2017/0252210).
Regarding claim 17, McMahon teaches a kit for providing heat therapy for the eyes (dry eye compress) comprising:
(a) an eye mask according to Claim 10 (see claim rejection 10).
McMahon does not teach (b) one or more eyelid wipes, wherein the eyelid wipe is impregnated with an eyelid cleanser.
However, Bruder ‘210 teaches a device within the same field of invention (thermal therapy to help treat dry eye [0006] comprising removable/microwavable inserts/pods ) wherein the eyelid wide is impregnated with an eyelid cleanser  (Fig. 13 includes pod 450 and pad 452 [0051] The pad or disc 452 can be impregnated with medication and can be effective in either a moist or dry condition. The antibacterial medication can include, for example, liposomes and/or microspheres). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for one or more eyelid wipes impregnated with eyelid cleanser since it would provide for antibacterial properties [0051]. 
Regarding claim 20, McMahon teaches a method for treating dry eyes, comprising:
(a) providing an eye mask according to Claim 10 (see claim rejection 10 over McMahon); 
(b) heating [the insert] in a microwave oven for a predetermined time period (moisture therapy compress includes fill granules that are microwave compatible and are exposed to microwave irradiation , claim 1 . The fill granules are within therapy compress 100); 
(c) placing the heated insert within the pocket (Fig. 2); and 
(d) placing the cover with the heated inserted over a user's eyes ([0014] Collectively, the cover and inserted device form a system for moisture therapy).
While McMahon generally provides for heating the fill granules it is silent about specifically teaching heating the insert in a microwave.
However, Bruder ‘210 teaches a method within the same field of invention (thermal therapy to help treat dry eye [0006]) and provides that the eye mask with the pods can be placed in the microwave to be heated and alternatively the pods alone can be heated detached from the mask , then placed in the mask when they reach the desired temperature for treatment [0049]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the insert prior to inserting the heated insert with the pocket for the purposes of temperature control at the target site. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US 2019/0000664) in view of Bruder (2017/0252210), and in further view of Adkins (8,202,853). 
Regarding claim 18, McMahon in view of Bruder’210 teaches the limitations of claim 17 as previously rejected. McMahon does not teach wherein the eyelid cleanser includes a composition having polyhexamethylene biguanide.
However, Adkins teaches a device within the same field of invention (eyelid treatment kit) wherein the eyelid cleanser includes polyhexamethylene biguanide (claim 21 the anti-bacterial eyelid preparation comprising polyhexamethylene biguanide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed cleanser composition to provide anti-bacterial properties, and proper cleansing of the eyelids to prevent recurring infections  [Abstract]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794